                                                                                                         JS-6
                            1

                            2

                            3                           UNITED STATES DISTRICT COURT
                            4                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            5

                            6

                            7   MOHAMED ELHENDI                             Case No.    CV 18-10325-GW-KSx

                            8   Plaintiff,
                            9
                                               vs.                          ORDER GRANTING STIPULATION
                           10                                               TO DISMISS ACTION
                           11   HOMEAWAY, INC.; and
                                YAPSTONE, INC.; DOES 1-10
BARRON & NEWBURGER, P.C.




                           12   inclusive,
                           13
                                Defendant.
                           14

                           15

                           16                   Plaintiff Mohamed Elhendi and Defendant Yapstone, Inc. having
                           17   stipulated to the dismissal of this action in its entirety with prejudice as a result of a
                           18   settlement between Plaintiff Mohamed Elhendi and Defendant Yapstone, Inc., the
                           19   court hereby GRANTS the stipulation to dismiss this action in its entirety with
                           20   prejudice.
                           21

                           22                   IT IS SO ORDERED.
                           23

                           24   Dated: January 30, 2019
                           25
                                                                    _____________________________
                           26                                            Hon. George H. Wu
                           27                                          United States District Judge

                           28
                                                                  -1-
                                ORDER GRANTING STIPULATION TO DISMISS ACTION                                 18-cv-10325
